 SHEET METAL WORKERS LOCAL NO. 41Sheet Metal Workers Local No. 41, Sheet MetalWorkers' International Association, AFL-CIO andLocal No. 1, Office and Professional Employees In-ternational Union, AFL-CIO. Case 25-CA-9599May 24, 1979DECISION AND ORDER REMANDINGPROCEEDING TO ADMINISTRATIVE LAWJUDGEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn January 12, 1979, Administrative Law JudgeDavid L. Evans issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedLimited exceptions and a supporting brief, and Re-spondent filed a brief in opposition to the exceptionsof the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs.Without passing at this time on the merits of the Ad-ministrative Law Judge's rulings, findings, and con-clusions, we have decided to remand this proceedingto the Administrative Law Judge for reconsiderationof the August 1978 dismissal of Linda Martindale.The Administrative Law Judge, inter alia, dis-missed the allegation that Respondent, through itsbusiness manager, Joe O'Neill, violated Section8(a)(3) of the Act by dismissing Martindale in August1978. The Administrative Law Judge found that, de-spite O'Neill's demonstrated animus toward Martin-dale's protected activity of seeking union representa-tion, she was lawfully discharged for the deliberatemisappropriation of funds.Martindale's duties as a clerical employee includedresponsibility for drafting her own paycheck. Since1974 she has calculated the amount of her semiannualraise based on the percentage increases received bythe journeyman members of Respondent Union un-der their contract. In July 1978 the members receivedno basic wage increase but did receive, for the firsttime, a contribution on their behalf to the NationalStabilization Agreement of the Sheet Metal Industry(SASMI), an unemployment fund. Since the contractcalled for the contribution to equal 3 percent of themembers' gross earnings, Martindale granted herselfa corresponding 3-percent increase effective July1978.The record reveals a sharp conflict as to howO'Neill instructed Martindale concerning the formulato be used to calculate her wage increases. O'Neilltestified that he instructed Martindale to use as thebasis for her increases only the percentage increase inthe members' basic hourly wage. Martindale, how-ever, testified she was told to follow the same wageincrease formula utilized by Ruth Potter, an em-ployee of Respondent's health and welfare fund. Pot-ter told Martindale that she calculated her increaseson the basis of the entire economic package enjoyedby Respondent's members.Prior to July 1978 the total wage and benefit pack-age consisted of a total wage, comprised of a basicwage and contributions to the health and welfare andlocal pension plans, plus contributions to three otherfunds. In July 1978 the SASMI contribution wasadded to the package as part of the total wage cate-gory.Beginning the first week in July 1978 Martindaledrafted her weekly paychecks to include an increaseof $5.94, or 3 percent. Early in August O'Neill toldher that she was not entitled to that raise because thejourneymen had not received a basic wage increase inJuly. Martindale offered to pay back the money fromher next check. She then received a letter fromO'Neill, dated August 7, stating that she was dis-charged effective August 31 with the overpayments tobe deducted from her last month's paychecks.The Administrative Law Judge correctly stated theissue to be whether Martindale had reason to believe,and did believe, that she was entitled to a wage in-crease in July 1978 based on the journeymen'sSASMI benefit, the only contract benefit increased atthat time.The Administrative Law Judge anchored his find-ings, including credibility resolutions, on his analysisof the contracts covering Respondent's members andof Martindale's wage history. He compared Martin-dale's percentage increases with the members' basicwage increases and the members' package increasesfor each 6-month period from July 1975 through July1978. The Administrative Law Judge concluded thatuntil July 1978 Martindale never gave herself thebenefit of the entire package increase. The Adminis-trative Law Judge's figures showed that Martindale'sincreases correlated much more closely with the basicwage increases than with the package increases forthe period up to July 1978.Accordingly, the Administrative Law Judge dis-credited Martindale's testimony to her understandingof O'Neill's instructions in 1974. The AdministrativeLaw Judge reasoned that if Martindale had in factbelieved that she was entitled to the package increaseeach time, she would have taken it rather than re-stricting herself to increases closer to the basic wageincrease alone.242 NLRB No. 99553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel excepts to the AdministrativeLaw Judge's credibility resolution against Martin-dale. The General Counsel agrues that the Adminis-trative Law Judge made serious computational errorsin his comparative wage analysis. We have reviewedthe record and agree with the General Counsel thatthe Administrative Law Judge made two inadvertenterrors in calculating percentage increases in the basicwage column of his chart and that he made a system-atic error in calculating each percentage entry in thetotal package column. He divided each package in-crease not by the value of the previous package butby the previous basic wage rate. The AdministrativeLaw Judge's table, as corrected, reads as follows:Comparison Between Martindale'sIncreases and Members' BenefitsDate7/751/767/761/777/771/787/78%Martin- Membersdale WageUsed Incr.4.75 $.45(4.76%)4.5 .45(4.5%)4.25 .44(4.25%)4.21 .45(4.17%)3.9 .40(3.55%)3.05 .29(2.49%)3.0 .00(0%)MembersPackageIncr.$.50(4.73%).50(4.51%).51(4.4%).50(4.14%).49(3.89%).40(3.06%).40(2.97%)The Board has decided to remand this proceedingto the Administrative Law Judge so that he might, inreconsidering the circumstances surrounding Martin-dale's discharge in August 1978, reevaluate his in-ferred finding of lack of correspondence betweenMartindale's understanding of O'Neill's instructionsand her actions, in light of the corrected figures, su-pr, as well as the testimony of Martindale andO'Neill.ORDERIt is hereby ordered that this proceeding be, and ithereby is, remanded to Administrative Law JudgeDavid L. Evans for the purpose of reevaluating hisfindings in light of our determination herein.I'l IS FUtRTIFR ORDERED that, upon the conclusionof his deliberations, the Administrative Law Judgeshall prepare and serve on the parties a SupplementalDecision containing resolutions of the credibility ofwitnesses, findings of fact, conclusions of law, andrecommendations as to the disposition of the 8(a)(3)allegation that Linda Martindale was discriminatorilydischarged in August 1978.It IS FURTHER ORDERFI) that following the serviceof this Supplemental Decision on the parties, the pro-visions of Section 102.46 of the Board's Rules andRegulations and Statements of Procedures, Series 8,as amended, shall be applicable.DECISIONDAVID L. EVANS, Administrative Law Judge: Uponcharges filed by Local No. I, Office and Professional Em-ployees International Union, AFL CIO (herein called theUnion or the Charging Party), against Sheet Metal WorkersLocal No. 41, Sheet Metal Workers' International Associ-ation, AFL-CIO, as an employer (herein called Respon-dent), the General Counsel issued a complaint and amend-ments thereto alleging violations of Section 8(a)(1), (3), and(4) of the National Labor Relations Act, as amended,herein called the Act.' Respondent filed an answer to thecomplaint denying commission of any unfair labor prac-tices. Hearing was held before me on August 28, 1978. TheGeneral Counsel and Respondent have filed briefs whichhave been carefully considered.Upon the entire record,' and from my observation of thedemeanor of the witnesses and the inherent probabilitiesand improbabilities of the testimony of each witness, Imake the following:FINDINGS OF FACTI. THE OPERATIONS OF RESPONDENTRespondent is, and has been at all times material herein,a local union chartered and affiliated with Sheet MetalWorkers' International Association, AFL-CIO, a multi-state labor organization of which Respondent is an intergralpart. Its principal office is located in Indianapolis, Indiana,where it is, and has been at all times material herein, en-gaged in the representation of employees covered by collec-tive-bargaining contracts with employers in the construc-tion industry concerning wages, hours, and other terms andconditions of employment of said employees. During theyear preceding the issuance of the complaint, which periodis representative, Respondent, in the course of its opera-tions, collected dues and initiation fees from its members inexcess of $250,000 and has, during said period, transmittedin excess of $40,000 of said monies to its Internationalheadquarters, which is in Washington, D.C. During thesame period of time, Respondent, in the course and conductof its business operations, transmitted funds on behalf of itsemployees and agents in excess of $10,000 directly to theSheet Metal Workers' Local Unions and Councils PensionFund at its headquarters, also in Washington, D.C., to pur-chase pension coverage for said employees and agents.Upon these admitted facts, I find that at all times mate-rial herein Respondent has been an employer engaged incommerce and in an operation affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.I The original charge was filed on February 1, 1978; the first amendedcharge was filed on February 7, 1978; the original complaint was issued onMarch 30. 1978; the first amendment to the complaint was issued July 26.1978; the second atmended charge was filed on August 10. 1978; and thesecond amendment to the complaint was issued on the following day.2 The General ('ounsel's unopposed motion to correct the record in var-ious minor and/or obvious respects is granted. Respondent's "Petition toCorrect Testimony" is denied.554 SHEET METAL WORKERS LOCAI NO. 41II. T1F I.ABOR OR(iANIZAIliON IN\()OLI)Local No. 1, Office and Professional Employees Interna-tional Union, AFL CIO, herein called the Union or Charg-ing Party, has been at all times material herein a labor or-ganization within the meaning of Section 2(5) of the Act.111. THLE NFAIR I.ABOR PRA('TI('SThe General Counsel alleges that Respondent made theworking conditions of office clerical employee Linda Mar-tindale more onerous on January 30, 1978:' that it dis-charged her on February I: that it recalled her on Feburar6, but it increased her work hours without a commensurateincrease in pay; and that it discharged her on August 7. allin violation of Section 8a)(1). (3). and (4) of the Act. TheGeneral Counsel further alleges that the imposition of themore onerous working conditions and a threat to Martin-dale constitute independent violations of Section 8(a)(1) ofthe Act. Respondent contends that Martindale was a confi-dential employee and not protected by the Act and deniesthe commission of any unfair labor practices.A. Employee Slatms of MartindaleRespondent represents craft sheet metal workers in theIndianapolis, Indiana, area. In that city it maintains an of-fice which also houses an office of another employer, theSheet Metal Workers' Local Union No. 41, Educationaland Training Fund. The educational fund administers in-dustry apprenticeship programs in the area. A third em-ployer involved herein, Sheetmetal Workers' Local No. 41Health and Welfare and Pension Fund, is located in a sepa-rate building in Indianapolis.The chief officer of Respondent is Joe O'Neill, businessmanager. He is assisted by a financial secretary, three busi-ness agents, and an office secretary, who at all times mate-rial was Linda Martindale.Martindale was first employed by Respondent in July1967. At all times her duties were of a clerical nature, in-volving primarily typing; filing, writing, and recording re-ceipts for dues; maintaining the cashbox; and answeringthe telephone. Respondent alludes to no material whichMartindale handled which was considered confidential byanyone. While she handled the payroll. the salaries of allemployees of Respondent were voted by the membership inopen meetings. She typed contract proposals for negotia-tions with the employer association, but there is no evi-dence of a confidential nature of such proposals before theyreached typewritten form. There is no evidence that person-nel files for any of the six employees of Respondent existed.There was testimony that the business agents maintainedsome personal files of an undisclosed nature, hut Martin-dale had no access to these.To establish that an employee is "confidential," it mustfirst be proved that the individuals for whom the employeeworks are "persons who formulate, determine and effectu-ate management policies in the field of labor relations." TheB. F Goodrich Company, 115 NLRB 722. 724 (1956). Sec-ond, the employee in question must assist and act in a con-) Unless otherwise specified, all dates refer to the year 1978fidential capacity to those persons. he Natrional ( ash Reg-ister Compan', 168 NLRB 910 (1967). Here, neitherelement is present. Policies in the field of labor relations areformulated and determined by the executive board and themembership at open and/or recorded meetings. WhileO'Neill presumably effectuates such policies, the require-ments of Goodrich are in the conjunctive. W elverhacuserConmpav, 173 NLRB 1170 (1968). Regarding the secondelement. the only function to which Respondent alludes asassistance or action in a confidential capacitD is Martin-dale's opening of mail. Specificall. Respondent relies onthe fact that Martindale opened correspondence regardingthe organizational drive. namely. a demand letter and acopy of a petition for election. Martindale opened all mailfor O'Neill. and there is no evidence that he ever informedher that he considered such communications to he confi-dential; and, of course, they were not.Finally., Respondent hypothesizes that Martindale wouldact in a confidential capacity if there were a hbargainingrelationship between Respondent and a labor organization.Such conjecture will not suffice to deprive an employee ofher status as such. Accordingly, I find and conclude thatMartindale was not a confidential emploxee.Moreover. even were I to conclude that Martindale was aconfidential employee. I would not find that she was unpro-tected by the Act. While the decisions of two courts of ap-peals would so indicate,' the Board has consistently refusedto follow them.' I am, of course. bound hb\ the Board deci-sions. Accordingl, I find that at all times material herein.Martindale was an emploee protected b Sections 7. 8,and 10 of the Act.B. .4l lcged A clions of lnterfrence and First Discuharge ofM1artindaleMartindale's II years of emplox ment were seemingly un-eventful until July 1977, when she contacted the Union af-ter being refused a request for a substantial wage increase.There is no question that at all times Martindale per-formed her duties competently. In fact, she was given addi-tional bookkeeping duties as time went h. She was en-trusted with the dutd of drafting her own Aeekl parollcheck, as well as those of O'Neill and the business agents.The office was operated on a verN casual basis. Martindalereported to work at 8 a.m.. unless she had difficult w ith herchildren or transportation, in which event she came in litterwithout loss of pay. She took from I to 1-1 2 hours forlunch, or up to 2 hours if O'Neill was treating. an eventwhich occurred several times after he was, elected to officein 1974. During the da) Martindale was free to conversewith the business agents, members who came in i to pa theirdues, and Rita Pfarr, office secretar> of the educationalfund. Quitting time for Martindale was 4 p.m.In Jul51977 Martindale requested a $65-per-\scek in-crease in salary. O'Neill replied that the request was rdictu-lous. Martindale thereupon contacted the lnion. of which4V. R B .hht.ihng Elecrru (, 444 F2d. 73 (4th (ir 19711: Pcr/tof .lmerwla, Inc .L R B 484 -2d 11i 8 7th ('Ir 1971)' See Hendricks ( unti Rural ./I. br , ow ,crinp (-p.oratn.m 236 N I R B616 1978). for a hl ihscusson i this legal isuc iand the conlrollig .iscson the point DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe had been a member for several years, and it began aneffort to secure recognition as representative of the clericalemployees of Respondent, the health and welfare fund, andthe educational fund. In July and August 1977, the threeclericals met with Union Representative Frances Bickabout three times. On August 18, 1977, Respondent re-ceived a letter from Bick requesting a meeting for the pur-pose of negotiating a collective-bargaining agreement forthe clericals. Upon reading the letter, O'Neill asked Martin-dale if she had "sicced" the Union on him. Martindale didnot respond.On January 6, 1978, Bick filed a representation petitionin Case 25-RC-6810, describing as the unit involved alloffice and clerical employees of the three employers. Ahearing on the petition was scheduled for January 25. Onthe evening of January 24 Martindale received a subpenawhich was issued at the request of the Union. The nextmorning she reported to O'Neill that she would have tomiss part of the day to attend the hearing. According to theundenied testimony of Martindale, "[hie said that heguessed work for the Local Union would just have to go tohell for the day and the office would just have to close up."O'Neill demanded to see the subpena. When she showed itto him he announced that she would not be paid for theday. It is undisputed that Martindale had theretofore beengiven days off from time to time for personal reasons, andRespondent did later pay Martindale for the day she spentat the hearing.At the representation case hearing, Respondent con-tended that the requested unit was not appropriate for thepurposes of collective bargaining in that the employees in-volved were employed by separate employers. The Re-gional Director agreed and ultimately dismissed the peti-tion, but one of the issues which had to be resolved was thatof the frequency and nature of interchange between Mar-tindale and Rita Pfarr, clerical for the training fund. TheUnion's evidence of this point was provided by the twoclericals who testified that their work was "commingled,"and that term was used repeatedly throughout the hearing.The first work day after the hearing was January 30 dueto what was described as a "blizzard" on January 26 and27. Shortly after starting time on January 30, Pfarr ap-proached Martindale at her desk to discuss the weather.O'Neill approached them and, according to the undeniedtestimony of Martindale (which testimony is essentially du-plicated by Pfarr), O'Neill stated that "he didn't want anymore commingling on, and that he meant it. And then hewalked away."Neither Pfarr nor Martindale knew by this if O'Neill in-tended to include all personal conversations. Pfarr volun-teered to find out. She went to the training fund office,where O'Neill had gone. When she got there, Striby,6hersupervisor, was on the telephone. Pfarr, whose testimony isundenied, describes what happened in the office thusly:So as soon as I walk into the room Mr. O'Neill startsto tell me how much damage we girls had caused. Wehad jeopardized the funds. We had taken the chance oftheir losing his many years of works, efforts towardspension and other benefits: how his health had beenaffected by it.e Striby was not called to testify.I tried on two occasions to interrupt and ask him towait until Mr. Striby was off the phone, but he wasvery upset and agitated, and more or less continued thesame line.When Mr. Striby did finish his conversation andcame over to the counter where we were standing, hewent over most of that again.I mentioned to both of them that it was never ourintent to hurt anyone in particular or any of the funds.If there was any damage done it was unintentional.And if they as union members had not foreseen theproblem. how did they expect us to, and, really, whatcould they expect after all those months that we hadbeen ignored, why the big suprise that some legal ac-tion had finally been taken.And then I asked Mr. O'Neill what he had meant byhis statement to Linda and I about no more commin-gling.And he finally said, "I mean I want everyone to dotheir own work."And I said, "Well, I was wondering, because I didn'tknow if you didn't want us to pass the time of day."And I said, "But as far as that's concerned, thecommingling had never been initiated by us girls."And I think that was probably the end of our con-versation.Pfarr reported this diatribe to Martindale. Martindale testi-fied that theretofore she had received substantial help fromPfarr and that she had given some help, but to a lesserextent, to Pfarr. While exactness in this regard is not possi-ble, it is undisputed that O'Neill's order of January 30 madethe jobs of both clericals more difficult, and O'Neill franklyadmitted that he issued the order against commingling be-cause of the clericals' testimony at the representation casehearing.On February I Respondent received its attorney's bill for$825.00, $750.00 of which was for his professional servicesrendered in regard to the representation case. Martindaleopened this bill, as she did all mail, and placed it onO'Neill's desk. At lunchtime Martindale and Pfarr did notleave the office because of another day of bad weather. Thetwo clericals were the only persons in the building. Martin-dale walked to the doorway of Pfarr's office, a distance ofless than 25 feet, and stood where she had an unobstructedview of the front door of the building. She continued talk-ing to Pfarr for a few minutes and then returned to heroffice, which is on one side of the door. O'Neill left hisoffice, which was on the other side of the front door, andapproached Martindale, who testifies:I looked out the office door I just caught aglimpse of Joe going over to his desk. And I stood backthere and we talked a little bit more. And then I wentup to my desk. And Joe more or less was angry. Hesaid I shouldn't have been back there, that I had leftthe cash box unattended.And at that time he walked over and opened the filecabinet drawer, took the cash box out, took it back tothe safe and locked it up.And then he started in telling me that-well, hegrabbed the attorney's bill off of his desk, or whatever,556 SHEET METAL WORKERS LOCAL NO. 41wherever it was, and he shook it at me, and he said,you know, that so far I had cost the attorney-or hadcost the Union $750.00 in attorney's fees, and that ifour petition as a unit would be honored by the LaborBoard that I had caused everybody to lose their unionpension.And he went on about how I had always kept hisblood pressure up just by causing all these problems,and that until I had gotten greedy and had wanted aunion contract that everything was going along justfine there.And I said that I-you know, I wasn't asking foranything more than what the Sheet Metal Workersasked for [that] being a union contract.And he said that he had-you know, there had beenplenty of occasions when he had let me leave for doc-tors' appointments, and things like that.And I pointed out to him that there were times thatI didn't take all my lunch period because I had a doc-tor's appointment, and that he and the other fellows, ifthey needed to go to the doctor, or whatever, they wentand there was no problem that way.And he said that that didn't really matter becuase hewas elected and I was just an employee.And so then he told me that if I wasn't happy withthe way things were, I could clean out my desk andleave.I told him that I wasn't going to quit my job.And he said then that he thought it would be a goodidea if I just cleaned out my desk and left.And I asked Joe, I said, "Are you firing me?"He said, "Yes, you're fired."O'Neill did not deny that he made all of these remarks toMartindale. He did testify that the cashbox had been on topof the file cabinet in Martindale's office with the cash visi-ble. I discredit O'Neill in this regard. He first only testifiedthat the box would have been visible to a person who en-tered the building; then he improved upon his testimony byclaiming that the cash itself was visible. At any rate, it isundisputed that Martindale was not required to, and notbefore February I, lock the cashbox in the safe each timeshe left her office to go to another point in the building.Moreover, it is undisputed that Martindale could have seenanyone who entered the building, which is only about 25feet deep.On February 4, the day he received the original chargeherein, O'Neill sent Martindale a telegram instructing herto return to work on February 6, "due to differences ofopinion."Upon her arrival at work, O'Neill told Martindale thatshe was thereafter to report to work at 7:30 a.m. and workuntil 4 p.m. and that she was to take only a half hour forlunch. A month later O'Neill told her that she could returnto the 8 a.m. starting time, but that she was still to take onlya half hour for lunch. Her weekly salary did not changewith these changes in hours. O'Neill testified that he effec-tuated these changes because, at the representation hearing,Martindale had testified that she did not know exactly whather hours were.C. Wage History and Second Discharge of MartindaleIn 1974, at the request of O'Neill, Respondent's executiveboard voted to grant Martindale an immediate wage in-crease of $10.40 and thereafter placed Martindale on a sys-tem of percentage wage increases based on the contractsnegotiated for its members.' The then existing contract, andthe one in effect at the date of hearing, provided for wageand benefit increases on a semiannual basis beginning inJuly 1975.Martindale was told of this executive board decision byO'Neill shortly after the meeting. Whether O'Neill told herthat she was to use only the base wage increase as the basisof her calculations is in sharp dispute. O'Neill and BusinessRepresentative Michael Sullivan, who claims to have beenpresent, emphatically state that O'Neill told Martindale touse only the base increase in the members' base wage as thebasis of her calculations. Martindale testified that she wassimply told that she had been placed on the same wageincrease system as that of Ruth Potter, secretary of thehealth and welfare fund. Martindale testified, and Pottercorroborated her, that Potter told Martindale that she usedthe entire package, wages and economic fringes, in comput-ing her wage increases. The economic fringes, according toMartindale, would and did include contributions made onbehalf of the members of the following funds: health andwelfare, pension, local education and industry, and nationaltraining.' She testified that she did not know how to calcu-late wage percentages, so she arrived at her figures by con-ferring with Potter on a hit-and-miss method of interpola-tion. In July 1978 the members received no base wageincrease. They received only a 3.0-percent contribution ontheir behalf to an unemployment compensation fund calledthe National Stabilization Agreement of the Sheet MetalIndustry (SASMI). Martindale testified that, consistentwith her understanding that she was to take advantage ofthe entire economic package, she granted herself a 3.0-per-cent increase in her weekly salary.Beginning with the first full week in July and continuingfor 4 weeks thereafter, Martindale drafted her checks toinclude a 3-percent increase, or $5.95. Before doing so shedid not consult with O'Neill, who signed the checks withoutnoticing the increase.Martindale testified that the first she knew that there wasany problem regarding this increase was a phone call fromcounsel for General Counsel during the first week in Au-gust. The content of the conversation between Martindaleand counsel is not disclosed, but, on the following day,Martindale approached O'Neill on the mater. She told himthat she understood there had been some question abouther raise. O'Neill replied that she was not entitled to a raisebecause the journeymen had not received one. Martindalestated that she would not argue the point, but that shewould pay the money back out of that week's paycheck"and that we would see whether I had the raise coming orI The term "members" is used here, as it was at the heanng, for the sake ofconvenience. The tecrm is intended to include all journeymen sheet metalworkers covered by the agreement negotiated by Respondent with construc-tion industry employers in the area.I Contnbutions to each of these funds were made on Martindale's behalfby Respondent.557 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot." O'Neill said nothing further: he did not tell her thatthere was a letter of discharge in the mail to her, which wasthe case.O'Neill testified that he first learned that Martindale hadgranted herselfa raise on Friday, August 4, at the first regu-lar membership meeting after he returned to Indianapolisafter an absence of a few weeks. Hle testified that after themonthly disbursements were read to the membership, onemember asked ifa raise for Martindale had been authorizedin his absence. He replied that it had not. On Monday,August 7, without any investigation of the matter, he in-structed his attorney to draft for Martindale a letter of dis-charge. The letter, dated August 7, states that because ofher "unilateral" raising of her salary, she was to be dis-charged effective August 31, and amounts equal to heroverpayment were to be deducted from her interveningpaychecks.Whether Martindale had reason to believe, and did be-lieve, that she was entitled to take advantage of the institu-tion of the journeymen's SASMI benefit is the ultimate fac-tual issue in the case of her second, and final, discharge.In evidence are the contracts and a summary of Martin-dale's wage history. The following table reflects the dollarand percentage wage increases Martindale computed forherself after the disputed instructions from O'Neill and thedollar and percentage base wage and package increasesgiven to members pursuant to the contracts. [Tableomitted from publication.]Although both counsel for the General Counsel andcounsel for Respondent submitted brief's on general andwell-established propositions of law, neither attempted tocompare Martindale's wage summary to the contracts orsuggest an analysis of these figures, which determine theultimate issue in this case. What the above table clearlydemonstrates is that Martindale, until July 1978, never gaveherself the benefit of the entire package increases receivedby the members. Martindale gave herself precisely the samepercentage increase as the percentage increase in the mem-bers' base wage twice (January and July 1976) and differ-ences in percentages of only 0.03 in July 1975, 0.05 in Janu-ary 1977, 0.45 in July 1977, and 0.56 in January 1978. Ofcourse, there was an infinite difference in Martindale's July1978 wage increases and the increase in the base wage ofthe members; they received none.Accordingly, I must discredit Martindale's testimonythat in 1974 O'Neill did not specify that only the members'base wage was to be used in computing her semiannualsalary adjustments. If for any reason Martindale had reallybelieved that she was entitled to more than the percentageincrease in the members' base wage, she would not havegiven herself the same, or essentially the same, percentageincrease on six different occasions before July 1978. More-over, when she testified that she really did not know how tocompute percentage wage increases and relied only on ahit-and-miss method of' calculation and consultations withPotter, I got the distinct impression that Martindale wasplaying dumb. Regardless of the increases received by Pot-ter from her employer, Martindale knew, in 1974 and there-after, that her employer intended her increases to be calcu-lated only upon the basis of the base wage increasesreceived by the membership.IV. (CONCI.USIONSA. First Discharge of Marrindale and Acts of InterferenceIt requires little discussion, and no citation of authority,to find and conclude that, as alleged by the complaint, Re-spondent, by O'Neill, imposed harsher working conditionsupon Martindale, threatened her with loss of pension bene-fits, and on February 1, 1978, discharged her and on Febru-ary 6, 1978, did reinstate her, but did, on that date, increaseher working hours without a commensurate increase in pay,all in violation of Section 8(a)(l), (3), and (4) of the Act.Martindale, as O'Neill knew, had been a member ofCharging Party from the inception of her employment.However, the Charging Party had done nothing in an eflbrtto secure a contract for Martindale's benefit until she con-tacted Frances Bick. O'Neill had been content with Martin-dale's nugatory membership and the Union's not botheringhim about her. However, when Martindale "sicced" theUnion on him, his animus was brandished from the start,receipt of Bick's letter on August 7, 1977. His antipathy forMartindale's participation in Board processes was madeplain when he replied that Respondent's business wouldjust have to "go to hell" while she appeared at the represen-tation case hearing.The statement about pension benefits, as related by Mar-tindale, was somewhat ambiguous, but O'Neill got his pointacross: the employees were going to suffer for the exerciseof their rights.The rule against "commingling" had apparent twofoldobjectives; it was obvious retribution for the employees'putting Respondent to the trouble and expense of attendingthe representation case hearing, and it was a segregation ofthe employees to make future recognitional efforts moredifficult, or impossible, as Martindale and Pfarr wouldmore likely be held to be one-employee units in furtherBoard proceedings. Either objective violates the Act, and Iso find and conclude.The change in starting time and reduction of the lunchhour, as O'Neill admitted, was effectuated because of Mar-tindale's testimony at the representation hearing. O'Neillfeebly explained that he took the action because Martindalehad testified that she did not know exactly what her work-ing hours were. This does not justify the changes, both toher detriment, and thus they constitute further violations ofthe Act.B. Second Discharge of MartindaleThe cases before the Board in which employees are firedfor actual, or alleged, theft or misappropriation of funds arelegion. Where there has been demonstrated animus againstthe employees' union or protected concerted activity, andwhere it has been shown either that the misappropriation ortheft did not occur or that if it did the employee was actingunder a good-faith but mistaken belief of entitlement, viola-tions have been found.By word and by deed O'Neill showed his animus forMartindale's union activity and her participation in Boardproceedings. There is no reason to believe that this antipa-thy had abated in the months between February and Au-558 SHEET METAI. WORKERS LOCAL NO. 41gust, especially since he continued in effect the discrimina-tory treatment of barring "commingling" and the reductionof the lunch period. Moreover. Martindale's participationin Board proceedings had by August undoubtedly cost Re-spondent a great deal more in legal fees than the $750 forthe representation case. Answering the charges and theoriginal complaint and filing motions was most certainlynot done pro bono by counsel, and O'Neill was assuredlynot unmindful of the prospective cost of preparing for, at-tending, and briefing the then scheduled unfair labor prac-tice hearing on the February discharge and other violationsfound herein. As demonstrated above, the expense of Boardproceedings was another source of the animus harbored byRespondent against Martindale.But no matter how great the animus toward Martindale'sprotected activity, it did not insulate her from discharge fordeliberate misappropriation of funds.Martindale knew that she was not entitled to take advan-tage of the members' entire wage package. If she had, shewould have done so in the past. She did take approximately1/2 percent above the percentage increase in the basic wageat two of the six prior semiannual wage adjustment periodsand less than 1/10 percent of two others. These differenceswere apparently imperceptible to O'Neill and the member-ship, who received greater wage and benefit increases at thesame time. However, when O'Neill, the business managers,and the membership received no wage increase. Martin-dale's stood out like the proverbial sore thumb.The General Counsel argues that O'Neill should havemade an investigation before he took action. While lack ofinvestigation has been held to be a factor indicating unlaw-ful motive in cases where there was no theft, or there was amisappropriation under a good-faith but mistaken belief,such is not the case here.O'Neill knew that he had instructed Martindale to useonly the base wage in her calculations. He also knew thatthe contract between Respondent and the employer associ-ation provides: "Starting July 1, 1978, the Employer shallmake monthly payments of an amount equal to three (3)percent of the gross earnings of each employee subject tothis Agreement to the National Stabilization Agreement ofthe Sheet Metal Industry (S.A.S.M.I.)." He further knew, asdid Martindale, that in 1977 the Charging Party had sub-mitted to him the following proposal in its attempt to securerecognition, bargaining, and a collective-bargaining agree-ment:Section 8. Local #41 agrees to pay full benefits intoSheet Metal Workers' Local 41 Health & WelfareFund, Sheet Metal Workers' Local #41 PensionFund, Sheet Metal Workers' Local #41 EducationalFund, Sheet Metal Contractor's Industry Fund andthe Sheet Metal Workers Local Unions and CouncilsPension Fund. Begining [sic] July 1, 1978 in lieu ofSASMI Benefits, all employees covered under thisAgreement, salaries shall increase percentage wise [sic].Upon discovery of Martindale's self-granted wage increase.it was not illogical for O'Neill to conclude that she had"unilaterally" granted herself what the Charging Party hadtried, and failed, to secure for her, as stated in the letter ofdischarge.Acting in accordance with such belief. it was not a viola-tion of the Act for Respondent to discharge Martindale.The case is not without its difficulties. Martinda.le as a;employee of 11 prior years of good and faithful service.Certainly. O'Neill felt no peril in her continued presence atthe office, since she was allowed. for almost a month. tocontinue in her former duties. including writing paNrollchecks and caring for the cashbox about w hich O'Neill waspurportedly so concerned the preceding FebruarN. And onecould speculate that had it not been for her prior protectedactivities. O'Neill might have meted out lesser discipline.But speculation is all that would be in absence of e, idenceof condonation of such conduct in the past.Such speculation is not the proper basis for a decision bethe Board, and it is not the province of the Board to substi-tute its judgment for that of Respondent as to what is "fair"in such circumstances. The Board does not sit in judgmentof the severity of the punishment in absence of evidence ofdisparate treatment, of which there is none in this case.Martindale intentionally granted herself a 3-percent or15-cent-per-hour wage increase to which, as her prior con-duct demonstrates, she knew she was not entitled.' In doingso she presented Respondent with a legitimate reason forher discipline, including, necessarily. discharge. WhileO'Neill continued to harbor animus against her protectedactivities, there is no evidence that this animus pla ed annspart in the decision to discharge her. AccordinglN, Respon-dent did not violate the Act by discharging Martindale. andI so find and conclude.Upon the basis of the above findings of fact and upon theentire record in this case. I make the following:CONC( I'SlONS (OF .LA\I. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By promulgating and enforcing harsh work rules andthreatening an employee with loss of pension rights becauseof her support for the Union and because she gave testi-mony under the Act, Respondent violated Section 8(a)(I) ofthe Act.4. By increasing the work hours of Linda Martindalewithout a commensurate increase in pay. and b discharg-ing her on February 1. 1978. because of her support for theUnion and to discourage activities on behalf of the Union,and because she gave testimony under the act, Respondentviolated Section 8(a)(1). (3). and (4) of the Act.5. The aforesaid unfair labor practices tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce and constitute unfair labor prac-tices affecting commerce within the meaning of Section 2(6)and (7) of the Act.6. The General Counsel has failed to establish by a pre-ponderance of the evidence that, by discharging LindaMartindale on August 7. 1978. Respondent has engaged inI Whether she was attempting to implement the wage increase proposed in1977 in lieu of SASMI by the Union or attempting to duplicate. /ir the irstime, the agreement Potter had with her employer or loth Is mmaterial59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand is engaging in unfair labor practices within the mean-ing of Section 8(a)(1)(3) and (4) of the Act.THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices, I shall recommend that it be ordered to ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedLinda Martindale on February 1, 1978, and thereafter in-creased her work hours without a commensurate increase inpay, I recommend that Respondent be ordered to make herwhole for any loss of earnings she may have suffered fromthe date of her initial discharge until the effective date ofher second discharge. The amount of backpay shall be com-puted in the manner set forth in F. W. Woolworth Company,90 NLRB 289 (1950), with interest thereon to be computedin the manner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).'0Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER"Respondent, Sheet Metal Workers' Local No. 41, SheetMetal Workers' International Association, AFL-CIO,Indianapolis, Indiana, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Imposing harsh work rules or threatening loss of pen-sion or other benefits because employees join or assist LocalNo. 1, Office and Professional Employees InternationalUnion, AFL-CIO, or give testimony under the Act.(b) Discharging or otherwise discriminating against em-ployees to discourage union activities or support for LocalNo. 1, Office and Professional Employees InternationalUnion, AFL-CIO, or any other labor organization, or todiscourage their giving testimony under the Act.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Make Linda Martindale whole in the manner setforth in the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Decision.(c) Post at its plant in Indianapolis, Indiana, copies of0See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.the attached notice marked "Appendix." Copies of saidnotice, on forms provided by the Regional Dirctor for Re-gion 25, after being duly signed by Respondent's represent-ative, shall be posted by Respondent immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, andit hereby is, dismissed as to any alleged violations of the Actnot found herein.2 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT impose harsh work rules upon ouremployees and WE WILL NOT threaten them with loss ofpension or other benefits in the event they choose to berepresented by Local No. , Office and ProfessionalEmployees International Association, AFL-CIO, orany other union or in the event they give testimonyunder the National Labor Relations Act.WE WILL NOT discharge our employees, increasetheir working hours, or otherwise discriminate againstour employees in regard to their hire, tenure, or anyterm or condition of employment because they becomemembers of or engage in activities on behalf of LocalNo. 1, Officers and Professional Employees Interna-tional Association, AFL-CIO, or any other labor or-ganization or because they gave testimony under theAct.WE WILL NOT in any other manner interfere withrestrain, or coerce our employees in the exercise oftheir right to engage in or to refrain from engaging inany or all of the activities specified in Section 7 of theAct, including the rights to self-organization, to bar-gain collectively through representatives of their ownchoosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mu-tual aid or protection.WE WILL make Linda Martindale whole for any lossof earnings she may have suffered as a result of ourunlawfully discharging her on February 1, 1978, andour increasing her hours without a commensurate in-crease in pay, with interest.SHEET METAL WORKERS' LOCAL No. 41, SHEETMETAL WORKERS' INTERNATIONAL ASSOCIATION,AFL-CIO560